Citation Nr: 1614731	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  12-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for resolved pneumonia with intercostal neuritis from lung drainage.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety disorder, mood disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2011 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The December 2011 rating decision denied entitlement to       a rating in excess of 10 percent for resolved pneumonia, and also adjudicated the claim for service connection for COPD.  The July 2012 Statement of the Case also adjudicated the service connection claim.  In a March 2014 rating decision, the AOJ clarified that the Veteran's COPD claim is considered intertwined with his pneumonia appeal and a December 2014 Supplemental Statement of the Case readjudicated that issue.  

As the record contains various psychiatric diagnoses, the Veteran's claim has been expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In October 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In conjunction with the hearing, the Appellant submitted new evidence, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  COPD was not shown in service or for many years thereafter, and the most probative evidence indicates that the condition is not related to service, to include exposure to asbestos and herbicides therein, or to the service-connected resolved pneumonia.  

2.  The Veteran's resolved pneumonia with intercostal neuritis from lung drainage has been manifested by numbness and tingling without severe incomplete or complete pararlysis. 

3.  Competent medical opinion indicates that the residual lung scarring from the pneumonia results in respiratory impairment manifested by an FEV1 of 71 percent predicted, with the remainder of pulmonary impairment being due to nonservice-connected COPD.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a rating in excess of 10 percent for resolved pneumonia with intercostal neuritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8699-8619 (2015).

3.  The criteria for a separate 10 percent rating for resolved pneumonia with residual lung scarring are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Codes 6844, 6845 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in September 2011.  The case was last readjudicated in July 2015.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service medical records and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs   a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the onset, symptomatology, and treatment history for the issues on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  Where there is an approximate balance  of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Service Connection

The Veteran contends that he developed COPD after service, either as due to his service-connected resolved pneumonia, or due to his exposure to asbestos and herbicides in service.  

Service connection may be established for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during  that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307 (2015). 

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases, such as lung, bronchus, larynx, or trachea cancer, shall be service-connected if the requirements of 38 C.F.R.§ 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2015).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for respiratory diseases other than the certain respiratory cancers.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The record reflects that the Veteran served in Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides.  However, COPD is not    a condition listed in 38 C.F.R. §§ 3.307 and 3.309(e) as being due to herbicide exposure.  Accordingly, service connection for COPD is not warranted on that presumptive basis.  However, a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The medical evidence of record confirms that the Veteran has been diagnosed with COPD and, accordingly, the first criterion for establishing service connection has been met.  The question thus becomes whether that condition is related to service, or to a service-connected disability.

The STRs reflect that the Veteran was hospitalized in December 1970 with reports  of shortness of breath and chest pain.  The Veteran was found to have bilateral staphylococcal pneumonia with pleural effusion that was incompletely resolved.   The Veteran's pneumonia was evaluated in conjunction with his February 1972 separation examination.  At that time, the Veteran reported that he smoked one pack of cigarettes per day and experienced some shortness of breath during activity.  The examiner found decreased breath sounds with dullness of left and right base and mild inspiratory wheezing diffusely.  X-ray results revealed bilateral pneumonia with discord atelectasis mid lung field.  The examiner reported pulmonary function testing at the low end of the normal scale.  He concluded that the Veteran's symptoms were consistent with post pneumonia scarring.  The separation examination noted normal breath sounds.  The STRs are devoid of diagnosis of or treatment for COPD.  

During a March 1973 VA examination, the Veteran reported shortness of breath.  The examiner noted intercostal neuritis as a result of the postoperative pneumonia scar.  A February 1998 private treatment record noted that the Veteran had an 80 pack-year smoking history.  

In August 2009, the Veteran reported feeling shortness of breath during the past 6-8 months, particularly after walking, lifting, or ascending stairs.  He again reported that he has been a heavy smoker for many years and is currently smoking 1.5 packs per day.  The Veteran was diagnosed with severe COPD.

During an October 2011 VA examination, the Veteran stated that he experienced dyspnea with exertion upon leaving military service, and that he was unable to keep up with his peers, but was able to hunt and fish.  Post-service, he reported that he was able to perform work activities and smoked up to 2 packs a day with an average of 1.5 packs per day for 40 years, and did not seek any care for his lungs until a year and a half ago.  The examiner opined that the Veteran's COPD was not caused by or the result of service or his service-connected pneumonia since the Veteran had no evidence of COPD upon leaving service and smoked for many years.  The examiner added that the Veteran's COPD was most likely related to his smoking.  In February 2013, another VA examiner reviewed the claims file and opined that the Veteran's very significant smoking history is the cause of his current respiratory condition.

In June 2013, a VA physician opined it was at least as likely as not that the Veteran's "respiratory insufficiency" was aggravated by the service-connected pneumonia.  The examiner explained there were two separate causes of the Veteran's respiratory insufficiency, with the major cause being COPD most likely caused by the Veteran's years of smoking.  He stated the secondary cause of respiratory insufficiency is the chronic scarring of the lungs caused by the pneumonia in 1970.  The physician stated that chest x-ray findings and pulmonary function tests taken in 1972 were abnormal, and that abnormal chest x-ray findings have persisted since that time. He further stated that the pulmonary scarring would not be expected to increase with time.      He opined that, therefore, 20 percent of the Veteran's current pulmonary function limitation is related to his service-connected pulmonary scarring and 80 percent is due to his COPD.  

In February 2014, a different VA physician reviewed the claims file.  She opined that the scarring would not alter the natural progression of COPD.  Moreover, there is no medical evidence indicating that the residual scarring would cause additional alteration of the parenchyma of the lung.  Therefore, she opined that it is not likely that the COPD was caused by, the result of, or aggravated by the residuals of his pneumonia.

An April 2014 private treatment record noted pleural plaques bilaterally consistent with prior asbestos exposure.  In December 2014, a VA physician noted that the Veteran does not have asbestosis or pulmonary fibrosis, and, as the most common cause of COPD is smoking, opined that the Veteran's long history of smoking is the main factor in the development of the Veteran's COPD.

After review of the record, the Board finds that service connection for COPD is not warranted.  While the Veteran does have a current diagnosis of COPD, the most probative evidence indicates that it is not related to service or to the service-connected resolved pneumonia.  Rather, all medical opinions agree that his COPD is caused by his long history of smoking.

The Board finds that the opinion of the February 2013 VA examiner on direct service connection, the February 2014 VA physician on secondary service connection, and the December 2014 VA physician on asbestos exposure to be highly probative.  These opinions were provided after reviews of the claims file, reflect consideration of all relevant facts, and provide detailed rationales for all conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The February 2013 examiner's opinion is supported by the evidence of record, which reflects that the Veteran has an extensive history of tobacco use since  service, was not diagnosed with COPD until 2009, and, contemporaneous with    that diagnosis, stated that he had been noticing shortness of breath for 6-8 months.  There is no medical opinion to the contrary.  Turning to the opinions on secondary service connection, the June 2013 VA physician only addressed which portion of the current respiratory insufficiency is due to the service-connected pulmonary scarring versus which portion is due to COPD.  He did not provide an opinion indicating that the pulmonary scarring aggravated the COPD.  In contrast, the February 2014 VA physician addressed the issue of connection between COPD and the Veteran's service-connected resolved pneumonia, and her conclusion is supported by the evidence of record.  Finally, the December 2014 VA physician's opinion is consistent with the other evidence of record, which does not reflect a diagnosis of asbestosis.  

The Board acknowledges the Veteran's and his wife's belief that his COPD is related to service or to his service-connected resolved pneumonia.  However, as lay people, they have not shown that they have specialized training sufficient to render such opinions on the cause of the Veteran's COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of COPD is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, the Veteran's and his wife's opinions as to the diagnosis     or etiology of his COPD is not competent medical evidence.  The Board finds the opinion of the VA clinicians to be significantly more probative than the lay assertions.

In short, the most probative evidence indicates that the Veteran's COPD is not related to service, nor caused or aggravated by the service-connected resolved pneumonia.  Additionally, while the evidence indicates that the Veteran's COPD was caused by tobacco use and that he smoked in service, current law prohibits service connection for a disability on that basis.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300(a) (2015).  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's intercostal neuritis has been rated under the provisions of Diagnostic Code 8699-8619 throughout the appeal period.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99".  38 C.F.R. § 4.27.

Under the neuritis provisions of Diagnostic Code 8619, mild incomplete paralysis of the long thoracic nerve of the dominant or nondominant arm warrants a noncompensable rating.  Moderate incomplete paralysis of the long thoracic nerve warrants a 10 percent rating for either extremity.  A rating of 20 percent for either extremity is warranted if there is severe incomplete paralysis.  A 30 percent rating for the dominant arm (or 20 percent for the nondominant arm) is warranted for complete paralysis with an inability to raise the arm above shoulder level, with winged scapula deformity.   38 C.F.R. § 4.124a.

The Board has considered the Veteran's reports during the October 2011 and February 2013 VA examinations of experiencing numbness and tingling around   his torso and his testimony that he experiences pain down to his ribs.  However, clinical testing conducted during the examinations found normal long thoracic nerve function and no muscle atrophy.  There is no medical evidence of record showing paralysis, nor has the Veteran alleged such.  In fact, the Veteran testified that the pain does not impact his ability to raise his arms.  

Based on all of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of paralysis.  The criteria for a higher rating of 20 percent or more under Diagnostic Code 8619 are therefore not met.

However, the Board notes that the August 2013 VA examiner opined that the Veteran has two separate causes of his respiratory insufficiency, with the major cause being COPD most likely caused by his years of smoking.  He stated the secondary cause of the Veteran's respiratory insufficiency is the chronic scarring   of his lungs caused by pneumonia in 1970.  The physician noted the complaints     of shortness of breath on exertion as well as abnormal chest x-ray findings and abnormal pulmonary function tests on February 16, 1972, more than a year after   his pneumonia diagnosis.  The physician noted the chest x-ray abnormalities      have persisted since that time, indicating permanent pulmonary damage and that pulmonary function tests (PFTs) in 1972 showed an FEV1 at 71 percent predicted, which is the value that that he opined to be the most representative of his pulmonary function at the time.  The examiner stated this condition of pulmonary scarring would not be expected to increase with time, and that he would estimate that 20 percent of the Veteran's current pulmonary function limitations would be due to his service-connected pulmonary scarring and 80 percent is due to COPD.

In sum, this examiner concluded that the Veteran does have some respiratory impairment due to the residual lung scarring from his pneumonia.  The examiner explained that pulmonary scarring due to pneumonia noted in service would not increase over time, and that the scarring resulted in respiratory impairment manifested by an FEV1 of 71 percent predicted.  Thus, the impairment due to       the residual scarring from pneumonia can be considered to be at FEV1 of 71 percent.  

The Board notes STRs revealed that for his pneumonia, he underwent a thoracostomy and that he was placed on limited profile for incompletely resolved pleural effusion.  Diagnostic Codes 6844 and 6845 evaluate post-surgical residuals and chronic pleural effusion, respectively.  Such Codes utilize the General Rating Formula for Restrictive Lung Disease (Formula).  This Formula provides, in pertinent part, a 10 percent evaluation for an FEV-1 of 80 to 71 percent predicted, or a FEV-1/FVC of 80 to 71 percent, or DLCO (SB) of 66 to 80 percent predicted.  

After resolving all doubt in favor of the Veteran, the Board finds that a separate    10 percent rating is warranted for that portion of the Veteran's respiratory insufficiency that has been attributed by the 2013 VA examiner to the Veteran's static lung scarring from pneumonia.  As the remainder of the Veteran's respiratory impairment has been directly attributed to nonservice connected COPD by the physician, the Board finds that a higher evaluation based on respiratory impairment is not warranted.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability for evaluating the service-connected disability is to be avoided).

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Entitlement to service connection for COPD is denied. 

An evaluation in excess of 10 percent for resolved pneumonia with intercostal neuritis from lung drainage is denied.

A separate 10 percent evaluation for resolved pneumonia with residual lung scarring is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the remaining claims.

Concerning the claim for an increased rating for residuals of pneumonia, 

During a November 2013 private psychological evaluation, the Veteran described an incident in which he was next to a C-47 aircraft which crashed, killing five people, and an incident involving an F-100 which caught on fire while he was disengaging its cable.  The psychologist diagnosed an anxiety disorder with PTSD symptoms  and mood disorder with depressive features related to his traumatic experiences in Vietnam and to his in-service pneumonia.  Concerning the pneumonia, the examiner stated that the Veteran has been experiencing symptoms of depression "related to his lung damage, COPD, and need for oxygen."  An accompanying Disability Benefits Questionnaire (DBQ) was submitted containing this information.  In           a December 2014 memorandum, the Joint Services Records Research Center (JSRRC) Coordinator reported that there was insufficient information provided      to corroborate a stressful event.  Following his October 2015 hearing, the Veteran provided information on both stressful incidents.  He reported that the C-47 crash occurred between May 1969 and July 1969, and the F-100 explosion occurred between June 1969 and August 1969; both incidents occurred in Phu Cat, Vietnam.

Given that the Veteran has provided new information concerning alleged stressors, and that a psychologist has identified PTSD symptoms related to those incidents, a new attempt should be made to confirm these stressors.  Additionally, it is unclear from the examination report whether the Veteran's mood disorder is related to his service-connected pneumonia, which has resolved with only reported symptoms of numbness, tingling and pain, or to his COPD.  Therefore, a new VA psychiatric examination is necessary to determine whether any psychiatric disorders are related to service, to include the service-connected resolved pneumonia, and to provide an opinion for any verified stressors. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014)
.
Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his mental health disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2. Attempt to verify through official sources that a C-47 crashed into a runway barrier on landing, causing the crew to be killed between May 1969 and July 1969 in Phu Cat, Vietnam and that an F-100 exploded while maintenance was being performed between June 1969 and August 1969 in Phu Cat, Vietnam.  If additional information is required from the Veteran to narrow  the time frame to permit a search, such should be requested from the Veteran. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA PTSD examination.  The claims file must be reviewed by     the examiner in conjunction with the examination.     All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  If PTSD is diagnosed, the examiner should indicate the stressor(s) upon which the diagnosis is based.  

With respect to each diagnosed psychiatric disability (other than a personality disorder), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  

If not related to service, the examiner should provide an opinion as to whether the condition is caused by, or permanently worsened beyond normal progression by, the service-connected pneumonia residuals (which does not include nonservice-connected COPD).  If the psychiatric disability is found to be permanently worsened by the service-connected pneumonia residuals, the examiner should attempt to quantify      the degree of worsening beyond the baseline level of psychiatric disability.  

The examiner must explain the reasoning for the opinions provided.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


